Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 1 of 7

ata on Fe pee aka
2 pee ste rmace te center vn fe enon

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK HOC #
DATE FILED: ve Petes

ANE EEL ASCO ORT.

EUGENE MOROZOV and MEM CONSULTING INC.,

 

 

 

 

Plaintiffs, : MEMORANDUM DECISION

; AND ORDER
-against-

ICOBOX HUB INC., ICOBOX, ALEX MOSKOVSKY, 18 Civ. 3421 (GBD) (SLC)

and NICKOLAY EVDOKIMOV,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Eugene Morozov and MEM Consulting Inc. bring this action against Defendants
ICOBOX Hub Inc., ICOBOX, Alex Moskovsky, and Nickolay Evdokimov for failure to pay wages
and retaliatory discharge in violation of the Fair Labor Standards Act and New York Labor Laws,
and for breach of contract. (First Am. Compl. (“FAC”), ECF No. 24.) Defendants were initially
represented in this action by counsel Roman Leonov. On November 27, 2018, Leonov moved to
withdraw as counsel for Defendant Moskovsky. (Notice of Mot. to Withdraw as Counsel, ECF No.
39.) This Court instructed Leonov to advise Defendant Moskovsky that he may expose himself to a
default judgment if he failed to secure new counsel or defend himself personally. (Tr. dated
December 12, 2018, ECF No. 48, at 3:4-11.) After Leonov informed Defendant Moskovsky of these
potential consequences, this Court granted Leonov’s motion to withdraw as counsel. (Endorsed
Letter dated December 14, 2018, ECF No. 45.) Subsequently, on August 27, 2019, Leonov moved
to withdraw from representing Defendants ICOBOX Hub Inc., ICOBOX, and Evdokimov. (Notice
of Mot. to Withdraw as Counsel, ECF No. 64.) Leonov similarly warned Defendants ICOBOX Hub

Inc., ICOBOX, and Evdokimov that if they failed to defend themselves, judgment may be granted

 
Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 2 of 7

in Plaintiffs’ favor on a forthcoming partial motion for summary judgment. This Court granted
Leonov’s motion to withdraw. (Endorsed Letter dated August 27, 2019, ECF No. 65.)

On August 30, 2019, Plaintiffs filed a motion for partial summary judgment on their breach
of contract claims against Defendant Evdokimov. (Notice of Mot., ECF No. 67.) In the absence of
any opposition, this Court granted Plaintiffs’ motion and referred the matter to Magistrate Judge
Sarah L. Cave for an inquest on damages and attorneys’ fees and costs. (Order, ECF No. 69; see
also Order of Reference, ECF No. 70.) On October 18, 2019, Plaintiffs filed a motion for default
judgment on their unpaid wages and retaliatory discharge claims against Defendants ICOBOX Hub
Inc., ICOBOX, Moskovsky, and Evdokimov (the “Defaulting Defendants”). (Notice of Mot., ECF
No. 73.) Plaintiffs seek a default judgment awarding damages and attorneys’ fees and costs.
Separately, on November 5, 2019, Plaintiffs filed a motion for an order of examination of Defendant
Evdokimov concerning his assets and an order restraining him from disposing of any assets, (Pls.’
Motion for an Order of Examination and Attach., and Supporting Mem. of Law (“Attachment
Motion”), ECF No. 77), which this Court also referred to Magistrate Judge Cave, (Am. Order of
Reference, ECF No. 78).

Pursuant to a Scheduling Order by Magistrate Judge Cave, Plaintiffs submitted their
proposed findings of fact and conclusions of law regarding damages. (Pls.’ Proposed Findings of
Fact and Conclusions of Law Concerning Damages, ECF No. 79.) Magistrate Judge Cave also
directed Plaintiffs’ counsel to file invoices demonstrating the work performed for Plaintiffs to
facilitate Magistrate Judge Cave’s determination of attorneys’ fees. (Order, ECF No. 82.) Plaintiffs
did not submit any invoices or billing records. Instead, Plaintiff Morozov represented that Plaintiffs
agreed to pay counsel 30% of any actual recovery in this action. (Aff. of Eugene Morozov, ECF No.

83, § 6.) Morozov explained that counsel did not bill Plaintiffs for work on this case, nor did
Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 3 of 7

Plaintiffs require or receive any invoices for the work performed. (/d.) Defaulting Defendants did
not file a response to any of Plaintiffs’ submissions.

Before this Court is Magistrate Judge Cave’s May 5, 2020 Report and Recommendation (the
“Report”), recommending that this Court enter judgment against Defendant Evdokimov and award
Plaintiffs $354,500 in damages, $63,810 in attorneys’ fees, and $6,815 in costs. (Report, ECF No.
84, at 2.) The Report further recommended that this Court grant Plaintiffs’ Attachment Motion. (/d.)
Magistrate Judge Cave advised the parties that failure to file timely objections to the Report would
constitute a waiver of those objections on appeal. (/d. at 28.) Plaintiffs filed timely objections as to
the Report’s conclusions regarding the amount of attorneys’ fees to be awarded. (Pls.’ Obj. to the
Magistrate Judge’s R. & R. (Pls. Objection”), ECF No. 85.) Having reviewed Magistrate Judge
Cave’s Report, as well as Plaintiffs’ objections, this Court ADOPTS the Report and overrules the
objections.

I. LEGAL STANDARD

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly
objects. Jd. The court, however, need not conduct ade novo hearing on the matter. See United
States v. Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its
own, independent conclusion” regarding those portions of the report to which objections are
made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47
(S.D.N.Y. 2006) (citations omitted). The clear error standard also applies if a party’s “objections

are improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original
p ip

3
Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 4 of 7

briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

Il. THE REPORT CORRECTLY CALCULATES PLAINTIFFS’ DAMAGES AND
Costs!

Magistrate Judge Cave conducted a comprehensive and careful inquest and issued the
Report recommending that this Court award damages and costs as specified in the Report. (Report
at 14-15, 21-22.) This Court finds no error, clear or otherwise in the Report’s analysis.
Accordingly, this Court adopts Magistrate Judge Cave’s recommended judgment regarding
damages and costs for the reasons stated in the Report.

iil. THE REPORT CORRECTLY CALCULATES ATTORNEYS’ FEES

The employment agreement and services agreement between the parties provide for an
award of reasonable attorneys’ fees to the prevailing party in the event of legal action. Plaintiffs
request attorneys’ fees in the amount of 30% of the total damages award, in accordance with a
contingency fee agreed to between Plaintiffs and their counsel for this matter. Magistrate Judge
Cave calculated this figure to be $106,350 ($354,500 x .30), but recommended a 40% reduction
because Plaintiffs failed to provide contemporaneous billing records reflecting the work Plaintiffs’
counsel performed on this action. (Report at 16-21.) Plaintiffs object to Magistrate Judge Cave’s

recommended 40% reduction and submit that $106,350 in attorneys’ fees is “reasonable in light

 

' Magistrate Judge Cave also did not commit clear error in determining that judgment should be entered
against Defendant Evdokimov only. (See Report at 13-14.) This Court granted partial summary judgment
for Plaintiffs against Defendant Evdokimov, and although Plaintiffs now seek judgment against all
Defaulting Defendants, Plaintiffs’ proposed findings make no mention of specifically seeking damages
against Defendants ICOBOX Hub Inc., ICOBOX, or Moskovsky.

4
 

Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 5 of 7

of the estimated time expended on this case by Plaintiffs’ counsel and a reasonable hourly rate of
$500 per hour.” (Pls. Objection at 5.)

A district court has discretion to determine the amount of attorneys’ fees to award.
Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). The “essential goal” in this endeavor “is to do
rough justice, not to achieve auditing perfection.” Fox vy. Vice, 563 U.S. 826, 838 (2011). Still,
the “burden of establishing entitlement to an award” rests with the fee applicant. Hensley, 461
U.S. at 437. The fee applicant must submit documentation reflecting the “appropriate hours
expended and hourly rates” for the Court’s consideration. /d. In this Circuit, such time records
must be contemporaneous and specify “the date, the hours expended, and the nature of the work
done.” New York State Ass'n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir.
1983).

Plaintiffs were provided two opportunities to submit contemporaneous billing records or
invoices to Magistrate Judge Cave to facilitate the determination of reasonable attorneys’ fees.
Plaintiffs did not do so. Plaintiffs, instead, provided Magistrate Judge Cave with a list of tasks
Plaintiffs’ counsel completed in the course of representation and explained that counsel did not
bill Plaintiffs, nor did Plaintiffs require or receive any invoices from counsel. (Report at 20.) In
their objections to the Report, Plaintiffs still have not submitted any billing records. Plaintiffs
provide a summary of the case docket reflecting work performed by counsel to date. (Pls. Objection
at 1-2.) Plaintiffs separate this work into four broad categories and provide counsel’s estimate that
each category required at least 50 hours of work, for a total of at least 200 hours spent on this matter.
(Ud. at 3.) Plaintiffs submit that 200 hours is a reasonable time to expend, considering the scope of
this case. That may well be true. However, Plaintiffs have provided this Court with no

documentation supporting their hours estimate to enable this Court to make an award of reasonable
Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 6 of 7

attorneys’ fees. The Second Circuit has established, in no uncertain terms, that contemporaneous
records are a prerequisite for an award of attorneys’ fees. Carey, 711 F.2d at 1147. Plaintiffs have
not adequately established entitlement to their total requested fee award. This Court agrees with
Magistrate Judge Cave that “in the absence of contemporaneous billing records” and “in the
interest of efficient implementation of an award that represents rough justice,” a 40% reduction of
Plaintiffs’ estimated time expended is appropriate. (Report at 21.) Plaintiffs are awarded $63,810
($106,350 x .60) as reasonable attorneys’ fees.

IV. PLAINTIFFS’ ATTACHMENT MOTION IS GRANTED

Magistrate Judge Cave correctly determined that Plaintiffs are entitled to provisional
remedies under Section 5229 of the New York Civil Practice Law and Rules (“CPLR”), pursuant
to Federal Rule of Civil Procedure 64. (See Report at 22-26.) Rule 64 provides that “throughout
an action, every remedy is available that, under the law of the state where the court is located,
provides for seizing a person or property to secure satisfaction of the potential judgment.” Fed. R.
Civ. P. 64. And CPLR 5229 provides that “before a judgment is entered, upon motion of the party
in whose favor a verdict or decision has been rendered, the trial judge may order examination of
the adverse party and order him restrained with the same effect as if a restraining notice had been
served upon him after judgment.” N.Y. C.P.L.R. § 5229.

Courts within this Circuit have concluded that CPLR 5229 is an available “remedy within
the meaning of Rule 64.” Demirovic v. Ortega, 296 F. Supp. 3d 477, 481 (E.D.N.Y. 2017) (citing
Sequa Capital Corp. v. Nave, 921 F. Supp. 1072, 1076 (S.D.N.Y. 1996)). The only prerequisite
to obtaining relief under CPLR 5229 is a favorable verdict or decision. Segua, 921 F. Supp. at
1076. The decision whether to grant relief and the scope of any such relief is in the discretion of
the court. /d. Magistrate Judge Cave appropriately concluded that relief under CPLR 5229 is

warranted, because this Court granted partial summary judgment against Defendant Evdokimov

6
Case 1:18-cv-03421-GBD-SLC Document 86 Filed 08/18/20 Page 7 of 7

and Plaintiffs adequately demonstrated there is a danger that Evdokimov will dispose of his assets.
(See Report at 25-26). Defendant Evdokimov has not participated in this litigation following
counsel’s withdrawal. Additionally, Plaintiffs assert that Defendant Evdokimov is a Russian
citizen who does not reside in New York, and they have significant doubts about his current
whereabouts. Further, Defendant ICOBOX, at least 95% of which is owned by Defendant
Evdokimov, is an offshore company with no United States operations that transacts only in Bitcoin,
a completely decentralized currency that offers users significant anonymity. Accordingly,
Magistrate Judge Cave found that there is “not insubstantial danger that Evdokimov will transfer
assets to avoid having to pay any judgment in this action.” (Report at 26.) This Court adopts
Magistrate Judge Cave’s recommended CPLR 5229 remedies regarding Defendant Evdokimov for
the reasons stated in the Report.
Vv. CONCLUSION

Magistrate Judge Cave’s Report is ADOPTED in its entirety. Final judgment shall be entered
ordering Defendant Evdokimov to pay Plaintiffs (1) $354,500 in damages, (2) $63,810 in attorneys’
fees, and (3) $6,815 in costs.
Dated: New York, New York

August 18, 2020
SO ORDERED.

ORGHB. DANIELS
United States District Judge

 

 

 
